         Case 3:20-cv-00110-JAM Document 1 Filed 01/24/20 Page 1 of 12



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA AND                    :       No.:        CV            (       )
THE STATE OF CONNECTICUT                        :
                                                :
                      Plaintiffs,               :
                                                :
                     v.                         :
                                                :
CHANNA SONTAG, LPC AND                          :
CHILDREN’S BEHAVIORAL                           :
THERAPY LLC                                     :
                                                :
                      Defendants.               :



                                          COMPLAINT
       Plaintiffs United States of America (“United States”) and The State of Connecticut

(“Connecticut”) bring this action against Children’s Behavioral Therapy LLC (“CBT”) and its

owner, Channa Sontag, LPC (“Sontag”) (collectively, “the defendants”) to recover monies that

defendants wrongfully obtained from the Medicaid program through false or fraudulent claims for

payment. For its causes of action, the United States and Connecticut allege as follows:

                                     NATURE OF ACTION

       The United States brings this action to recover statutory damages and civil penalties under

the Federal False Claims Act, as amended, 31 U.S.C. §§ 3729-3733. Connecticut brings this action

to recover statutory damages and civil penalties under the Connecticut False Claims Act, as

amended, Conn. Gen. Stat. §§ 4-274 through 4-289. The United States also brings this action to

recover all available damages and other monetary relief under the common law or equitable

theories of unjust enrichment and payment by mistake of fact.




                                                    1
            Case 3:20-cv-00110-JAM Document 1 Filed 01/24/20 Page 2 of 12



       1.       The United States and Connecticut allege that defendants submitted false or

fraudulent claims for payment to the Medicaid program for individual psychotherapy services

under CPT Code 90837 during the time period November 3, 2014 through March 15, 2017 that

falsely represented Sontag had performed 60 minutes of one-on-one individual psychotherapy

services when, in fact, she had performed individual psychotherapy services for less time, which

rendered the services either properly billed under CPT code 90834 (38 – 52 minutes of individual

psychotherapy), properly billed under CPT code 90832 (16 – 37 minutes of individual

psychotherapy), or not billable (15 minutes or less of individual psychotherapy).

                                          JURISDICTION

       2.       This Court has subject matter jurisdiction to entertain this False Claims Act action

under 28 U.S.C. §§ 1331 and 1345. The Court possesses supplemental jurisdiction to entertain the

Connecticut state law, common law and equitable causes of action pursuant to 28 U.S.C. § 1367(a)

and 31 USC § 3732(b).

       3.       This Court has personal jurisdiction over defendants pursuant to 31 U.S.C. § 3732(a)

because defendants reside in, and/or transact and have transacted business in this District, and

because defendants committed acts within this District that violated 31 U.S.C. § 3729.

                                               VENUE

       4.       Venue is proper in the District of Connecticut under 31 U.S.C. § 3732 and 28

U.S.C. § 1391(b) and (c) because defendants reside and/or transact business in this District, and

because defendants committed acts within this District that violated 31 U.S.C. § 3729.




                                                  2
            Case 3:20-cv-00110-JAM Document 1 Filed 01/24/20 Page 3 of 12



                                               PARTIES

       5.       The United Sates brings this action on behalf of the Department of Health and

Human Services (“HHS”) and the Centers for Medicare and Medicaid Services (“CMS”).

       6.       William Tong, Attorney General of the State of Connecticut, also brings this action in

the name of the State of Connecticut by virtue of his authority pursuant to Conn. Gen. Stat. § 4-276.

       7.       CBT is a healthcare organization located in Waterbury, Connecticut that provides

behavioral health services to clients.

       8.       Sontag is an individual residing in Waterbury, Connecticut. Sontag is a professional

counselor licensed to practice behavioral health in Connecticut. Sontag is the owner of CBT.

                             THE FEDERAL FALSE CLAIMS ACT

       9.       The Federal False Claims Act provides, in pertinent part that:

                       (a)     Liability for Certain Acts. (1) [A]ny person who—

                               (A)       knowingly presents, or causes to be presented, a false or

                               fraudulent claim for payment or approval;

                               (B)       knowingly makes, uses, or causes to be made or used, a false

                               record or statement material to a false or fraudulent claim;

                                                    * * *
                       is liable to the United States Government . . . .

                       (b)     For purposes of this section- (1) the terms "knowing" and

                       "knowingly"- (A) mean that a person, with respect to information (i) has

                       actual knowledge of the information; (ii) acts in deliberate ignorance of the

                       truth or falsity of the information; or (iii) acts in reckless disregard of the

                       truth or falsity of the information, and (B) require no proof of specific intent

                       to defraud. 31 U.S.C. § 3729.

                                                    3
  Case 3:20-cv-00110-JAM Document 1 Filed 01/24/20 Page 4 of 12



                   THE CONNECTICUT FALSE CLAIMS ACT

10.   The Connecticut False Claims Act provides, in pertinent part that:

             (a)     No person shall:

                     (1)      Knowingly present, or cause to be presented, a false or

                     fraudulent claim for payment or approval under a state-administered

                     health or human services program;

                     (2)      Knowingly makes, use or cause to be made or used, a false

                     record or statement material to a false or fraudulent claim under a

                     state-administered health or human services program;

             …

             (b)     Any person who violates the provisions of subsection

             (a) of this section shall be liable to the state. . . . Conn. Gen.

             Stat. § 4-275.

                                          * * *

             As used in … section 4-275: (1) "knowing" and knowingly" means that a

             person, with respect to information: (A) has actual knowledge of the

             information; (B) acts in deliberate ignorance of the truth or falsity of the

             information; or (C) acts in reckless disregard of the truth or falsity of the

             information, without regard to whether the person intends to defraud; . . . (7)

             "State-administered health or human services program" means programs

             administered by any of the following: . . . the Department of Social Services.

             . . including such programs reimbursed in whole or in part by the federal

             government. Conn. Gen. Stat. § 4-274.



                                          4
          Case 3:20-cv-00110-JAM Document 1 Filed 01/24/20 Page 5 of 12



                                   THE MEDICAID PROGRAM

       11.       Medicaid is a joint federal-state program that provides health care benefits for

certain persons, including the indigent and disabled. The federal Medicaid statutes set forth the

minimum requirements for state Medicaid programs to qualify for federal funding. 42 U.S.C. §

1396a. The federal share of each state’s Medicaid payments is based on the state’s per capita

income compared to the national average. 42 U.S.C. § 1396d (b). State Medicaid programs pay the

balance, which is referred to as the “state share.” At all times relevant to this Complaint, the “state

share” for the State of Connecticut’s Medicaid program was approximately fifty percent (50%).

       12.       DSS administers the Connecticut Medical Assistance Program ("CMAP"), which

includes the Connecticut Medicaid program. The DSS Commissioner is authorized to promulgate

regulations as necessary to administer the CMAP Regs. Conn. State Agencies § 17b-262-523 (13).

The DSS reimburses participating providers for healthcare services provided to CMAP

beneficiaries.

       13.       All healthcare providers enrolled in the CMAP must comply with applicable

statutes, regulations and guidelines in order to be reimbursed by the CMAP. A provider has a legal

duty to have knowledge of the statutes, regulations and guidelines regarding coverage for CMAP

services. A provider of goods and services to CMAP recipients is obligated to adhere to CMAP

requirements in order to both participate in, and receive payment from, the CMAP through the

DSS. Regs. Conn. State Agencies § 17b-262-522.

       14.       Every person, organization, and entity that wishes to voluntarily participate as a

provider in the CMAP is required to enter into a CMAP Provider Enrollment Agreement

("Provider Agreement").




                                                    5
            Case 3:20-cv-00110-JAM Document 1 Filed 01/24/20 Page 6 of 12



          15.   A CMAP provider agrees in the Provider Agreement "[t]o continually adhere to

professional standards governing medical care and services and to continually meet state and

federal licensure, accreditation, certification or other regulatory requirements, including all

applicable provisions of the Connecticut General Statutes and any rule, regulation, or DSS policy

promulgated pursuant thereto and certification in the Medicare program, if applicable." Provider

Agreement, ¶ 3.

          16.   A CMAP provider further agrees to "abide by DSS' Medical Assistance Program

Provider Manual(s), as amended from time to time, as well as all bulletins, policy transmittals,

notices, and amendments . . . ." Provider Agreement, ¶ 10.

          17.   A CMAP provider also agrees in the Provider Agreement to "submit only those

claims for goods and services that are covered by the Connecticut Medical Assistance Program and

documented by Provider as being . . . for compensation that Provider is legally entitled to receive .

. . ." Provider Agreement, ¶ 15.

          18.   By executing the Provider Agreement, the CMAP provider, or the provider's

authorized representative, acknowledges to "HAVING READ THIS AGREEMENT AND

UNDERSTANDING IT IN ITS ENTIRETY . . . ." (Emphasis in original). Provider Agreement,

page 7.

          19.   Defendants have executed Provider Agreements while participating as providers in

the CMAP.




                                                   6
             Case 3:20-cv-00110-JAM Document 1 Filed 01/24/20 Page 7 of 12



                                     THE FRAUDULENT CONDUCT

       20.      Defendants acted with actual knowledge, deliberate ignorance or reckless disregard

of the laws, regulations and guidance applicable to the Medicaid program when submitting claims

for psychotherapy services.

       21.      Sontag enrolled with Medicaid as a Licensed Behavioral Health Clinician in

Independent Practice.

       22.      Defendants submitted claims to Medicaid for individual psychotherapy services

under CPT Code 90837 during the time period November 3, 2014 through March 15, 2017 that

falsely represented Sontag had performed 60 minutes of one-on-one individual psychotherapy

services when, in fact, she had performed individual psychotherapy services for less time, which

rendered the services either properly billed under CPT code 90834 (38 – 52 minutes of individual

psychotherapy), properly billed under CPT code 90832 (16 – 37 minutes of individual

psychotherapy), or not billable (15 minutes or less of individual psychotherapy).

       23.      These claims for psychotherapy services constituted false or fraudulent claims

submitted to the Medicaid program during the period November 3, 2014 through March 15, 2017.

       24.      Defendants’ false or fraudulent claims damaged the United States and Connecticut

because they allowed defendants to obtain monies to which they were not entitled.

       25.      As a result of defendants’ actions, the United States and Connecticut paid for

psychotherapy services that the United States and Connecticut would not have paid for had they

known unauthorized individuals provided the services.




                                                   7
              Case 3:20-cv-00110-JAM Document 1 Filed 01/24/20 Page 8 of 12
                                               CLAIMS

                                    FIRST CAUSE OF ACTION
                           (False Claims Act: Presentment of False Claims)
                                  (31 U.S.C. § 3729(a)(1)(A)(2010))
                                    (31 U.S.C. § 3729(a)(1)(2002))

        26.      The United States re-alleges and incorporates by reference paragraphs 1 through

25 as though fully set forth herein.

        27.      Defendants knowingly presented or caused to be presented false or fraudulent

claims for payment or approval.

        28.      By virtue of the false or fraudulent claims made by the defendants, the United

States suffered damages and therefore is entitled to statutory damages under the False Claims Act,

to be determined at trial, plus a civil penalty for each violation.

                                   SECOND CAUSE OF ACTION
                    (False Claims Act: Making or Using False Record or Statement)
                                  (31 U.S.C. § 3729(a)(1)(B)(2010))
                                    (31 U.S.C. § 3729(a)(2)(2002))

        29.      The United States re-alleges and incorporates by reference paragraphs 1 through

25 as though fully set forth herein.

        30.      Defendants knowingly made, used, or caused to be made or used, false records or

false statements material to a false or fraudulent claim.

        31.      By virtue of the false records or false statements defendants made, the United

States suffered damages and therefore is entitled to statutory damages under the False Claims Act,

to be determined at trial, plus a civil penalty for each violation.

                                   THIRD CAUSE OF ACTION
                                        (Unjust Enrichment)

        32.      The United States realleges and reincorporates paragraphs 1 through 25 as if fully

set forth herein.

        33.      This is a claim for the recovery of monies by which defendants have been unjustly


                                                   8
              Case 3:20-cv-00110-JAM Document 1 Filed 01/24/20 Page 9 of 12
enriched.

        34.      By directly or indirectly obtaining federal funds to which they were not entitled,

defendants were unjustly enriched, and are liable to account and pay such amounts, or the

proceeds therefrom, which are to be determined at trial, to the United States.

                                  FOURTH CAUSE OF ACTION
                                     (Payment By Mistake)

        35.      The United States realleges and reincorporates paragraphs 1 through 25 as if fully

set forth herein.

        36.      This is a claim for the recovery of monies paid by the United States to the

defendants as a result of mistaken understandings of fact.

        37.      The false or fraudulent claims which defendants submitted to the United States

were paid by the United States based upon mistaken or erroneous understandings of material fact.

        38.      The United States, acting in reasonable reliance on the accuracy, completeness and

truthfulness of the information contained in the claims, paid defendants certain sums of money to

which they were not entitled, and defendants are thus liable to account for and pay such amounts,

which are to be determined at trial, to the United States.

                                  FIFTH CAUSE OF ACTION
                    (Connecticut False Claims Act: Presentation of False Claims)
                                 (Conn. Gen. Stat. § 4-275 (a) (1))

        39.      The State of Connecticut realleges and reincorporates paragraphs 1 through 25 as

if fully set forth herein.

        40.      Defendants knowingly presented or caused to be presented false or fraudulent

claims for payment or approval.

     41.         By virtue of the false or fraudulent claims made by the defendants, Connecticut

   suffered damages and therefore is entitled to statutory damages under the Connecticut False

   Claims Act, to be determined at trial, plus a civil penalty for each violation.


                                                   9
             Case 3:20-cv-00110-JAM Document 1 Filed 01/24/20 Page 10 of 12
                                      SIXTH CAUSE OF ACTION
                (Connecticut False Claims Act: Making or Using False Record or Statement)
                                     (Conn. Gen. Stat. § 4-275 (a) (2))
        42.      The State of Connecticut realleges and reincorporates paragraphs 1 through 25 as

if fully set forth herein.

        43.     Defendants knowingly made, used, or caused to be made or used, false records or

false statements material to a false or fraudulent claim.

        44.     By virtue of the false records or false statements made by the defendants, the State

of Connecticut suffered damages and therefore is entitled to statutory damages under the

Connecticut False Claims Act, to be determined at trial, plus a civil penalty for each violation.

                                      PRAYER FOR RELIEF

        WHEREFORE, the United States and the State of Connecticut demand and pray that

judgment be entered in its favor against defendants as follows:

        a.      On the First and Second Causes of Action under the federal False Claims Act, as

        amended, for the amount of statutory damages, and such civil penalties as are required by

        law, together with all such further relief as may be just and proper.

        b.      On the Fifth and Sixth Causes of Action under the Connecticut False Claims Act,

        as amended, for the amount of statutory damages, and such civil penalties as are required

        by law, together with all such further relief as may be just and proper.

        c.      On the Third and Fourth Causes of Action, for unjust enrichment and/or payment

        by mistake, for the damages sustained and/or amounts by which the defendants were

        unjustly enriched or by which defendants retained illegally obtained monies, plus interest,

        costs, and expenses, and all such further relief as may be just and proper.




                                                  10
         Case 3:20-cv-00110-JAM Document 1 Filed 01/24/20 Page 11 of 12
Respectfully submitted,

 JOHN H. DURHAM                            WILLIAM TONG
 ATTORNEY FOR THE UNITED                   CONNECTICUT ATTORNEY GENERAL
 STATES

 /s/ John B. Hughes                        /s/ Michael E. Cole
 JOHN B. HUGHES                            MICHAEL E. COLE
 Assistant U.S. Attorney                   Assistant Attorney General
 Chief, Civil Division                     State of Connecticut
 Federal Bar No. CT05289                   Federal Bar No. CT20115
 157 Church Street                         55 Elm Street
 New Haven, Connecticut 06510              Hartford, CT 06106
 (203) 821-3700 (phone)                    860-808-5040
 (203) 773-5373 (fax)                      Michael.Cole@ct.gov
 John.Hughes2@usdoj.gov

 /s/ Anne F. Thidemann                     /s/ Karla A. Turekian
 ANNE F. THIDEMANN                         KARLA A. TUREKIAN
 Assistant United States Attorney          Assistant Attorney General
 Federal Bar No. CT28028                   State of Connecticut
 1000 Lafayette Boulevard                  Federal Bar No. CT20722
 Bridgeport, Connecticut 06604             55 Elm Street
 (203) 696-3000 (phone)                    Hartford, CT 06106
 (203) 579-5575 (fax)                      860-808-5040
 Anne.Thidemann@usdoj.gov                  Karla.Turekian@ct.gov




                                      11
          Case 3:20-cv-00110-JAM Document 1 Filed 01/24/20 Page 12 of 12
                                   CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2020, a copy of the foregoing Complaint was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail

to anyone unable to accept electronic filing, as indicated on this Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF System.

       In addition, I hereby certify that on January 24, 2020, a true and correct copy of the

foregoing Complaint was served by electronic mail on:

Michael A. Kurs
Pullman & Comley LLC
90 State House Square
Hartford, Connecticut 06103-3702
mkurs@pullcom.com

Karla A. Turekian
Assistant Attorney General
State of Connecticut
Office of the Attorney General
State of Connecticut
165 Capitol Avenue
Hartford, CT 06106-1774
Karla.Turekian@ct.gov




                                              /s/ Anne F. Thidemann
                                              ANNE F. THIDEMANN
                                              Assistant United States Attorney




                                                 12
